People v Harlow (2021 NY Slip Op 06307)





People v Harlow


2021 NY Slip Op 06307


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (32/21) KA 18-01625.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDARRELL HARLOW, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.